Citation Nr: 1129924	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected lumbosacral strain, during the period prior to March 7, 2009.

2.  Entitlement to an increased rating in excess of 20 percent for lumbosacral strain, during the period from March 7, 2009.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to a temporary total rating under 38 C.F.R. § 4.30, based on a need for convalescence following left knee surgery in May 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1987.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the RO in Philadelphia, Pennsylvania, that in pertinent part, denied an increase in a 10 percent rating for service-connected lumbosacral strain, and determined that new and material evidence had not been submitted to reopen a claim for a temporary total convalescence rating based on left knee surgery in May 1991.  In an April 2009 rating decision, the RO granted an increased 20 percent rating for service-connected lumbosacral strain, effective March 7, 2009.  The Veteran appealed for an "earlier effective date" for the 20 percent rating.  As noted below, the Veteran has withdrawn his appeal as to an increased rating for lumbosacral strain during the period after March 7, 2009.  

Personal hearings were held at the RO in December 2008 and May 2010, and a personal hearing was held before the undersigned Veterans Law Judge in April 2011.  

In an October 2009 statement of the case and in a January 2011 supplemental statement of the case, the RO addressed the issue of entitlement to an earlier effective date for the assignment of a 20 percent rating for lumbosacral strain.  However, because the Veteran's appeal originated from the September 2007 rating decision that denied an increased rating for lumbosacral strain, and as he has withdrawn his appeal for an increased rating after March 7, 2009, he is actually appealing the denial of a rating in excess of 10 percent rating.  Thus, the claim actually involves the propriety of the disability rating assigned during that portion of the appeal period prior to March 7, 2009.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate in increased rating cases).  The issue on appeal does not include the question of entitlement to an earlier effective date for the 20 percent rating assigned for lumbosacral strain.  The claims are as noted on the title page.  

The Board notes that there are other issues that are not in appellate status.  In January 2010, the Veteran filed several new claims, and it appears that the RO has not yet adjudicated most of these claims.  Hence they are not before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO granted an increased 20 percent rating for service-connected lumbosacral strain, effective from March 7, 2009.

2.  By a statement dated in April 2009, the Veteran said his appeal for an increased rating for lumbosacral strain had been satisfied by the RO's recent decision.  At his April 2011 Board hearing, the Veteran stated that he was satisfied with the current 20 percent rating for lumbosacral strain.

3.  During the period prior to March 7, 2009, the Veteran's lumbosacral strain was manifested by flexion limited to 80 degrees, and there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  The RO denied the claim of entitlement to a temporary total rating under 38 C.F.R. § 4.30, based on a need for convalescence following left knee surgery in May 1991, in a September 1991 decision.  The Veteran was properly notified of this decision, he did not perfect an appeal, and the decision is final.

5.  The evidence received since the September 1991 decision is either cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to a temporary total disability evaluation under 38 C.F.R. § 4.30.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to an increased rating for lumbosacral strain during the period from March 7, 2009.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  During the period prior to March 7, 2009, the criteria for a rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2010).

3.  The September 1991 rating decision that denied entitlement to a temporary total rating under 38 C.F.R. § 4.30, based on a need for convalescence following May 1991 left knee surgery, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  The evidence received since the September 1991 RO decision is not new and material, and the claim for a temporary total rating under 38 C.F.R. § 4.30, based on a need for convalescence following May 1991 left knee surgery, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by letters dated in March and June 2007.  Additional notice was sent in February 2009, November 2009, and January 2011, and the claims were readjudicated in a January 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As to the appeal of the claim the RO characterized as an earlier effective date, the RO provided the appellant with pre-adjudication notice as to his increased rating claim by a letter dated in June 2007.  Additional notice regarding the increased rating claim was provided in a February 2009 letter.  An increased rating for lumbosacral strain was granted in an April 2009 rating decision, and the appellant then appealed for an earlier effective date.  Notice was provided regarding the earlier effective date appeal by a January 2011 letter.  The claim was readjudicated in a January 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Moreover, the Veteran's statements demonstrate that he is aware of the pertinent rating criteria relevant to his case.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Dismissal of Appeal for an Increased Rating After March 7, 2009

With respect to the Veteran's appeal for an increased rating for lumbosacral strain during the period from March 7, 2009, the Board notes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the appellant submitted a written statement dated in April 2009, prior to the promulgation of this decision, indicating that he was withdrawing his appeal for an increased rating for lumbosacral strain.  Moreover, at his April 2011 Board hearing, he stated that he had no dispute with the current 20 percent rating for lumbosacral strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the Veteran's claim for an increased rating for lumbosacral strain during the period from March 7, 2009.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Rating for Lumbosacral Strain Prior to March 7, 2009

On February 22, 2007, the RO received the Veteran's claim for an increased rating for service-connected lumbosacral strain.  The RO denied an increase in a 10 percent rating in a September 2007 rating decision, and the Veteran appealed.  In the April 2009 rating decision, the RO increased the disability rating to 20 percent, effective March 7, 2009, and the Veteran appealed for an earlier effective date for the 20 percent rating.

The RO has rated the Veteran's service-connected lumbosacral strain as 10 percent disabling from November 1987, and 20 percent disabling from March 7, 2009, under Diagnostic Code 5237.  

The Veteran contends that a 20 percent rating should be assigned for service-connected lumbosacral strain during the period prior to March 7, 2009.  He essentially asserts that his back disability was just as bad in February 2007, when he filed his claim for an increased rating, as it was at the March 7, 2009, VA examination.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that, in rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

As pertinent to this case, under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Private medical records from M.F.C., MD, reflect treatment for chronic low back pain and lumbar strain from 2004 to 2007.  Such records show that the Veteran injured his back at work in August 2004.  In November 2004, Dr. C. noted that an MRI scan showed evidence of herniated discs at L3-4, L4-5 and L5-S1.  A January 2007 treatment note reflects that the Veteran had some loss of full flexion and extension of the lumbar spine.  Motor testing and reflexes were intact.  There was mild tenderness well-localized to the mid-sacrum and slightly to the left sacroiliac joint.  There was no paralumbar muscle spasm and no gluteal spasm.

A November 2005 private medical record from J.H., MD, a neurosurgeon, reflects that the Veteran had disc dessication and clots as shown on MRI scan, with some element of congenital stenosis, but no severe foraminal or lateral recess stenosis.  Motor strength was 5/5 in the lower extremities, and reflexes were 1+ in the knees and Achilles.  He had negative straight leg raising bilaterally with normal sensation.

At a March 2007 VA examination, the Veteran complained of constant low back pain, at a level of five on a scale of one to ten.  He denied radiation of the low back pain to his buttocks or lower extremities, and denied any weakness or paresthesias in both lower extremities.  He said he wore a back brace during flare-ups only.  He took Motrin two times per week.  He said he had gastrointestinal upset from the medication so he took it infrequently.  He took Tylenol daily.  With flare-ups he took Percocet.  On examination, he had a normal gait with an erect posture.  There was no loss of muscle tone in the low back area, no muscle atrophy, and no paravertebral spasms.  He had no weakness or paresthesias in the lower extremities.  On examination, forward flexion was from 0 to 80 degrees, right and left lateral flexion from 0 to 40 degrees, right and left rotation from 0 to 30 degrees, and extension from 0 to 20 degrees.  Range of motion of the spine was limited due to pain:  flexion 70 to 80 degrees and lateral flexion 20 to 40 degrees.  Rotation did not cause pain in the lumbar region.  Extension of the lumbar spine 0 to 20 degrees, and the pain elicited on extension of the lumbar spine from 10 to 20 degrees.  With repetitive use times three, the range of motion of the lumbar spine was not additionally limited by pain, fatigue, weakness or lack of endurance.  

The Veteran reported flare-ups with pain level of 10/10, and said the pain lasted for two to three days and was alleviated by bedrest, TENS unit and back brace.  He said the flare-ups occurred once monthly.  The examiner indicated that the Veteran did not have clinical signs of tenderness or spasm in the lumbar spine.  He noted that the Veteran denied bedrest treatment ordered by a physician in the past 12 months.  The Veteran reported that he had never seen a physician during a flare-up, as he treated them on his own.  The examiner noted that an October 2005 magnetic resonance imaging (MRI) scan showed a small central annular tear at L3-L4 and a moderate size central disc herniation at L5-S1.  The diagnosis was mild to moderate lumbosacral strain with MRI findings of a moderate size central disc herniation at the L5-S1 level.

At a December 2008 RO hearing, the Veteran denied ever having bedrest prescribed for his back.

The report of a February 2009 MRI noted stable multilevel discovertebral and facet spondylosis including small L3-L4 and L4-L5 disc herniations and a more moderate sized L5-S1 disc herniation.  

At a March 7, 2009 VA spine examination, range of motion was as follows:  flexion to 70 degrees, left and right lateral flexion to 30 degrees, left and right rotation to 30 degrees and extension to 30 degrees.  The Veteran denied any incapacitating episodes.  Range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance on repetitive use times three.  There was mild to moderate pain of the lumbar spine with mild to moderate spasm, and mild to moderate tenderness but no weakness.  The Veteran had a mild to moderate antalgic gait utilizing a lumbar brace.  The diagnosis was lumbosacral strain, mildly to moderately active, with range of motion abnormality.

By a letter dated in May 2010, a VA primary care physician stated that he had been treating the Veteran since August 2000.  He said that the Veteran had been diagnosed with multilevel spinal canal stenosis and spondylosis.  He had chronically complained of low back pain and had not had any truly lasting period of recovery.  He opined that the Veteran's spinal canal stenosis and spondylosis existed at the time his diagnosis of lumbosacral strain was made.

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for service-connected lumbosacral strain during the period prior to March 7, 2009.  In this regard, the Veteran had forward flexion to 80 degrees at the time of his March 2007 VA examination, with a combined range of motion of 240 degrees.  There is no evidence of record indicating that he has limited range of motion to 30-60 degrees of flexion or less than 120 degrees of combined range of motion, even considering additional functional limitation with repetitive movement.  Indeed, the examiner expressly found that there would be no additional loss of motion with repetition.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Finally, during this period, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted at any time during the rating period in question, as the medical evidence does not show such impairment during this period.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted at this time.

The Board has also contemplated assigning a disability rating based on incapacitating episodes. However, there is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of that diagnostic code have been established.  Therefore, a rating based in incapacitating episodes is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart, 21 Vet. App. 505.

In sum, there is no basis for a rating in excess of 10 percent for service-connected lumbosacral strain during the rating period prior to March 7, 2009.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §§ 5108, 7105(c); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

The Veteran submitted his original claim for a temporary total rating for convalescence following left knee surgery in May 1991 in May 1991.  The RO denied this initial claim in a September 1991 rating decision, finding that the Veteran's diagnostic surgical procedure in May 1991 did not require 30 days or more of convalescence.  The RO notified the Veteran of this denial by a letter dated in September 1991.  A notice of disagreement was received from the Veteran in October 1991, and a statement of the case was issued in November 1991.  The Veteran did not submit a timely substantive appeal.  Therefore, the RO's September 1991 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30.

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30. 

The evidence of record at the time of the September 1991 rating decision included, as pertinent to this appeal, a March 1988 rating decision granting service connection for chondromalacia of both knees, and VA outpatient treatment records dated from February to June 1991.  The file also contained a mid-May 1991 letter from a VA physician to the Veteran's employer, indicating that the Veteran was scheduled to undergo a diagnostic arthroscopy of his left knee on May 21, 1991, and that the doctor anticipated that the Veteran would be out of work for three to four weeks, unless there was a light-duty job available to him which would not require standing for long periods of vigorous activities.  The evidence of record also included a May 1991 VA discharge summary and operative report, showing that the Veteran complained of left knee pain and was diagnosed with probable chondromalacia of the patella.  He was hospitalized from May 20 to 22, 1991.  On May 21, 1991 the Veteran underwent a surgical diagnostic arthroscopy of the left knee, which revealed grade II chondromalacia; the cruciate ligaments and the menisci were within normal limits.  The physician indicated that the Veteran's postoperative course was uncomplicated, and he was discharged to home the following day in good condition.  He was instructed to follow up in the orthopedics clinic in ten days, and to weight-bear as tolerated, using crutches if needed.  

Evidence of record also included a May 31, 1991 VA outpatient treatment record showing that the Veteran had no complaints except for achiness in the left knee.  On examination of the left knee, there was no effusion, the portal sites were healing, and the sutures were discontinued.  The Veteran was advised to start physical therapy, and was told he could start bicycling.  A June 28, 1991 VA outpatient treatment record reflects that the Veteran was seen for follow-up after his May 1991 left knee surgery.  The Veteran noted difficulty squatting.  The examiner indicated that the Veteran was doing well using a stationary bicycle in rehabilitation treatment.  On examination of the left knee, the surgical site was well-healed, there was no tenderness or instability, and range of motion was from 0 to 120 degrees.  The diagnostic impression was that he was doing well, and he was told to continue rehabilitation.

Also of record at the time of the prior September 1991 rating decision was a report of a July 1991 VA examination.  At this examination, the Veteran reported that he had surgery on his left knee in May 1991 and he was still recuperating.  The examiner diagnosed left knee postoperative arthroscopic surgery meniscus tear - chondromalacia.  

In June 2007, the Veteran filed an application to reopen his previously denied claim for a temporary total rating for convalescence following left knee surgery in May 1991.

Additional evidence received since the prior September 1991 decision includes a May 31, 1991 doctor's order referring the Veteran for physical therapy, and a report of a May 20, 1991 X-ray study of the left knee.  Although the May 31, 1991 doctor's order was not in the file at the time of the prior decision, it is redundant, not new, as the file previously contained a May 31, 1991 progress note showing that he was referred for physical therapy.  The May 20, 1991 X-ray study is new, but since it is dated prior to the left knee surgery, it does not relate to an unestablished fact that is necessary to substantiate the claim as it does not relate to the Veteran's status after surgery.

Additional evidence also includes the Veteran's statements and testimony to the effect that he required convalescence after the May 1991 surgery, and he was off work for 66 days after the May 1991 knee surgery.  Some of the Veteran's assertions are not new, as they were previously of record at the time of the prior final denial of a temporary total convalescence rating after the May 1991 surgery.  As to the Veteran's statements regarding his need for 66 days of convalescence, the Board finds that they are patently incredible, as they are contradicted by the contemporaneous late May 1991 and late June 1991 medical evidence showing that he was healing well and bicycling after the surgery.  See Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

Additional evidence received since the prior September 1991 decision also includes a July 2010 letter from a private physician, M.H.S., MD, who stated that the Veteran reported that he had a left knee scope done at a VA hospital in 1991 and he was attempting to claim compensation for time loss.  Dr. S. stated, "I am unable to comment on time loss at work and he had no records available for review.  In terms of the operative report, I have no idea as to what exactly was done and what his level of cartilage or meniscal loss was at the time of surgery.  Certainly post-arthroscopy, depending on how much work was done and pain tolerance, could result in two-three weeks of time loss from work."  The Board finds that this evidence is new, as it was not previously of record, but it does not relate to an unestablished fact necessary to substantiate the claim.  Specifically, it does not tend to show that the Veteran met the criteria for a temporary total convalescent rating under 38 C.F.R. § 4.30.  Hence it does not raise a reasonable possibility of substantiating the claim.

The additional evidence received since the September 1991 rating decision does not tend to show that the Veteran required one month of convalescence, had severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited, or required immobilization by cast, without surgery, of one major joint or more.  Hence the evidence does not relate to an unestablished fact that is necessary to substantiate the claim.

Given the above, the Board finds that the evidence added to the record since the September 1991 decision is either cumulative or redundant or does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The additional evidence does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board must find that new and material evidence has not been received to reopen the claim of entitlement to a temporary total rating under 38 C.F.R. § 4.30 based on convalescence following knee surgery in May 1991.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The appeal for entitlement to an increased rating during the period from March 7, 2009 is dismissed.

During the period prior to March 7, 2009, entitlement to a disability rating in excess of 10 percent for lumbosacral strain is denied.

New and material evidence not having been received to reopen the claim for entitlement to a temporary total rating under 38 C.F.R. § 4.30, based on a need for convalescence following left knee surgery in May 1991, the appeal is denied.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


